DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment / Arguments
The response and amendments, filed 10/13/2022, has been entered. Claims 1-20 are pending upon entry of this Amendment, with claims 6-14 withdrawn. Applicant’s amendments to the specification and drawings as well as claims overcome the objections regarding the restriction in the Examiner comments in the previous office action. Applicant’s arguments regarding the prior art rejections of claims have been fully considered but they are not persuasive:
Applicant on page 14 of Remarks argues: Shirata does not disclose/suggest “a crank member arranged in a position radially outwardly from the center shaft member, wherein the center gear meshes with an input gear, wherein an outer edge of the center gear is arranged radially outwardly from the crank member, and wherein the sensor is disposed so as to face the outer edge of the center gear”.
In response Examiner holds that:
Based on MPEP 2111, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In this case:
 It seems Applicant is relying on the axis of rotation of the central shaft as the reference line, however, Examiner has a different interpretation and relies on the central axis of the crank to be the reference line.  

    PNG
    media_image1.png
    547
    704
    media_image1.png
    Greyscale

The gear 135b of Shirata meshes with the center gear 135a and therefore teaches an “input gear”. 
3.  Shirata discloses an outer edge of the center gear (135a) is arranged outwardly from the crank member (shown by Examiner in the reproduced drawing), and 
4. Shirata’s sensor (139b) is not disposed so as to face the outer edge of the center gear (135a). 
However, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in size, position or arrangement of a device, see MPEP 2144.04(VI)(C), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
In this case, Shirata teaches lubricant’s deterioration sensors in different positions and e.g., Shirata’s sensors 137a/137b are disposed so as to face the outer edge of the non-labeled gear supported by 136a; therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified position of Shirata’s sensor 139b to be radially outwardly from the center shaft member 135a, same as arrangement of sensor other sensors of Shirata facing to the gears, this arrangement/placement of sensor is a design choice for the position of sensors practiced e.g., based on a better manufacturing option and versatility.
Therefore, Shirata teaches the limitation as broadly as can reasonable be interpreted.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shirata et al. (US 20130250303 A1,” Shirata”) in view of Itomi (JP 2002286697 A,”
Itomi”). 

Regarding claim 1, Shirata in Figs.1-11 discloses an industrial device (Fig.1-100- industrial robot) comprising:
a lubricant reservoir portion (portion better shown in figure 4 containing lubricant 131a) for containing a lubricant (Fig.2- lubricant 131a inside housing 132 and seal members 133c- member 40 a clearance forming member forming an oil clearance in which the lubricant enters better shown in figs.3-4), the lubricant reservoir portion including a region in which a lubricant circulates (e.g.¶0023-By means of the configuration, the lubricant deterioration sensor enables easy circulation of the lubricant through the oil clearance when compared with a configuration in which the lubricant becomes easily congested in the oil clearance, the detection accuracy of colors of contaminants in the lubricant can be enhanced);
a center shaft member (e.g., ¶0053-nonlabelled output shaft in fig.2 that is connected to motor 138 and is for rotating arm 113 considering arm 112 and joint 130 of device 100 as shown in fig.1);
a center gear (e.g., ¶0053- gear 135a) configured to rotate about a center axis of the center shaft member (e.g., ¶0053-nonlabelled output shaft in fig.2 that is connected to motor 138 and is for rotating arm 113 considering arm 112 and joint 130 of device 100 as shown in fig.1);
 a sensor (e.g.,137a or 137b) facing the center gear (135 b) in a radial direction, the sensor disposed in the lubricant (131a), and a crank member arranged in a position radially outwardly from the center shaft member(¶0053- three crank shafts 135 c that are placed at regular intervals around the center shaft of the decelerator 131 and that are secured to the respective gears 135 reads on a crank member arranged in a position radially outwardly from the center shaft member).
Shirata further discloses in ¶0053- two external gears 136 that mesh with internal gears provided in the case 133, this renders prima facia obvious the center gear(135a) meshes with an input gear, wherein an outer edge of the center gear (135) is arranged radially outwardly from the crank member, and wherein the sensor is disposed so as to face the outer edge of the center gear.
Shirata discloses an outer edge of the center gear (135a) is arranged outwardly from the crank member (with center shaft shown by Examine). Shirata’s sensor (139b) is not disposed so as to face the outer edge of the center gear (135a). However, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in position or arrangement of a device, see MPEP 2144.04(VI)(C), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
In this case, Shirata teaches lubricant’s deterioration sensors in different positions and e.g., Shirata’s sensors 137a/137b are disposed so as to face the outer edge of the non-labeled gear supported by 136a; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified position of Shirata’s sensor 139b to be radially outwardly from the center shaft member 135a, same as arrangement of sensor other sensors of Shirata facing to the gears, this arrangement/placement of sensor is a design choice for the position of sensors practiced e.g., based on a better manufacturing option and versatility.

Shirata fails to disclose the sensor including a pair of electrodes, each of the pair of electrodes being exposed to the lubricant and disposed in the region such that conductive substance contained in the lubricant is accumulated between the pair of electrodes, the sensor being configured to sense variation of electric resistance between the pair of electrodes, the variation of the electric resistance being caused by the conductive substance accumulated between the pair of electrodes.

Itomi in figures 1-4 teaches the sensor (20) including a pair of electrodes (24 and 25), each of the pair of electrodes (24 and 25) being exposed to the lubricant (in oil counter 1) and disposed in the region such that conductive substance contained in the lubricant (e.g., ¶0022 magnetic substance contaminants such as iron powder contained in the oil) is accumulated between the pair of electrodes (24 and 25), the sensor being configured to sense variation of electric resistance between the pair of electrodes, the variation of the electric resistance being caused by the conductive substance accumulated between the pair of electrodes (e.g., ¶0022 the resistance value between the electrodes 25 and 26 changes depending on the degree of adhesion of a conductor such as iron powder).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Itomi’s sensor with a pair of electrodes and sensing variation of electric resistance between the pair of electrodes for Shirata’s industrial device. One of ordinary skill in the art would know means for evaluating the isolated electrical signal to determine the resistance of a path between the alternating current signal generating means and the divided voltage point, thereby determining the degree of conductive contamination in the nonconductive fluids such as lubricants and therefore is effective as a means of measuring the low resistance of conductive solutions.

Regarding claim 2, Shirata further discloses device further comprising a speed reducer (131).





Claims 3-5, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shirata and Itomi in view of Kunugi (CN 107869572 A, prior art of record - all citations are to the previously provided English translation), and Osborn et al. US 20180058570 A1, “Osborn”).

Regarding claim 3, Shirata further discloses the center shaft member (not labeled an output shaft of the motor 138 for rotating arm 113 considering arm 112); and
Wherein the center gear (135a) is disposed in a vicinity of a sensor (e.g.,139b) and configured to rotate about a center axis of the shaft member.

Shirata fails to disclose a hollow tubular member.

Kunugi teaches in figures 7-8 a hollow (206c) tubular member (202/206) and a gear (e.g. 208) configured to rotate about a center axis of the tubular member (206).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use hollow tubular member of Kunugi for Shirata’s shaft so that to rotate about a center axis of the tubular member. One of ordinary skill in the art would have been motivated to use a hollow tubular shaft or positioning the mechanical/electrical parts such as different gears and wires from motor for the convenience or other applicability.

Osborn in fig.2 teaches a lubrication system 42 that teaches the center gear (34) is disposed in a vicinity of the sensor (lubricant contaminant sensor 58- ¶0049).

 Examiner notes that Shirata teaches (at least in Abstract) using any of sensors (137a/137b/139a/139b with 137a and 137b facing the gear) to detect lubricant deterioration. Shirata sensing elements are based on light emitting mechanism to determine lubricant deterioration in all different places of lubricant reservoir attached to the walls and support walls. Itomi teaches deterioration sensors with the mechanism as claimed i.e., pair of electrodes being exposed to the lubricant in the lubricant reservoir. Therefore, Examiner holds that this renders prima facie obvious that any of sensors 137a/137b and 139a/139b can be disposed on different supporting walls to be exposed to the lubricant so that teaches the center gear (34) is disposed in a vicinity of a sensor (lubricant contaminant sensor 58- ¶0049) as taught by Osborn. One of ordinary skill in the art knows for a better function of the sensor, the best option is that the center gear is disposed in a vicinity of a sensor to determine the lubricant contaminants resulting worn out gears.

Regarding claim 4, Shirata further discloses the sensor (e.g., 137b) is disposed in a region facing the center gear (135a).

Regarding claim 5, Shirata further discloses a bracket (bracket (FIG. 4 – member 20 may be interpreted as a bracket which fixes 30 to 112) is provided in the lubricant reservoir portion (lubricant 131a inside housing 132 and seal members 133c- element 40 a clearance forming member forming an oil clearance in which the lubricant enters), and wherein the sensor (any of 137a, 137b, 139a, 139b) is fixed to the bracket (20).

Regarding claim 15, Shirata in view of Itomi and Kunuji teaches all the limitations of claim 3, as set forth above. Shirata fails to disclose wherein the sensor includes a magnet configured to cause the conductive substance to be accumulated between the pair of electrodes.

Itomi in e.g., figures 2 and 4  teaches wherein the sensor(20) includes a magnet (23) configured to cause the conductive substance (e.g., ¶0022 magnetic substance contaminants such as iron powder contained in the oil) to be accumulated between the pair of electrodes (24 and 25).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Itomi’s magnet for Shirata’s sensor. One of ordinary skill in the art would know using pair of electrodes and magnet to attract metallic contaminants of worn out parts in lubricant tools to detect the oil conditions.

Regarding claim 19, Shirata further discloses wherein only the lubricant intervenes between (the sensor of 139b) and the center gear (135a) in the radial direction, this renders prima facia obvious to teach only the lubricant intervenes between the sensor and the center gear (135a).
Osborn in fig.2 teaches a lubrication system 42 that teaches only the lubricant intervenes between the sensor (lubricant contaminant sensor 58- ¶0049) and the center gear (34).

Examiner notes that Shirata teaches (at least in Abstract) using any of sensors (137a/137b/139a/139b with 137a and 137b facing the gear) to detect lubricant deterioration. Shirata sensing elements are based on light emitting mechanism to determine lubricant deterioration in all different places of lubricant reservoir attached to the walls and support walls. Itomi teaches deterioration sensors with the mechanism as claimed i.e., pair of electrodes being exposed to the lubricant in the lubricant reservoir. Therefore, Examiner holds that this renders prima facie obvious that any of sensors 137a/137b and 139a/139b can be disposed on different supporting walls to be exposed to the lubricant so that only the lubricant intervenes between the sensor and the center gear as taught by Osborn. One of ordinary skill in the art knows for a better function of the sensor, the best option is that only lubricant intervenes between sensor and gear to have the best of sensing function of lubricant contaminants.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shirata in view of Itomi and Inoue et al. (US20120203509A1, “Inoue”).

Regarding claim 18, Shirata fails to further disclose wherein the center gear is disposed at a distance from the crank member in an axial direction orthogonal to the radial direction.
Inoue in e.g., Fig. 2A teaches the center gear (26) is disposed at a distance from the crank member(23) in an axial direction orthogonal to the radial direction (¶0034).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirata’s center gear and crank member so that Shirata’s center gear is disposed at a distance from the crank member in an axial direction orthogonal to the radial direction as taught by Inoue. One of ordinary skill in the art would know these mechanical elements and their application for joining different parts that rotate for their applicability.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shirata
in view of Itomi and Hirano et al. (US20160020678A1, “Hirano”).

Regarding claim 20, Shirata fails to further disclose comprising a bracket disposed between the center gear and a side wall of the lubricant reservoir portion, wherein the sensor is fixed to the bracket.

Hirano in Fig.1 teaches a bracket (27) disposed between the [extension column 28) and a side wall (chamber wall 9- e.g.,¶0052) , wherein the sensor (detector 26) is fixed to the bracket (27).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shirata’s attachment bracket as taught by Hirano disposed between the Shirata’s center gear and a side wall of the lubricant reservoir portion, wherein the sensor is fixed to the bracket. One of ordinary skill in the art would know using brackets as attachment tools with different configuration and would be motivated to attach bracket to the wall and attach sensor to the bracket to secure a best position for the sensor in the lubricant oil.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2855                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2855